234 F.2d 526
S. H. KRESS and COMPANY, Appellant,v.Evelyn HANDORF, Appellee.
No. 15891.
United States Court of Appeals Fifth Circuit.
April 18, 1956.

Burkett H. Martin, M. E. Ward, Vicksburg, Miss., Dent, Ward & Martin, Vicksburg, Miss., for appellant.
Landman Teller, Vicksburg, Miss., Simon Herold, Shreveport, La., Teller & Biedenharn, Vicksburg, Miss., for appellee.
Before RIVES, TUTTLE and JONES, Circuit Judges.
PER CURIAM.


1
Upon a jury's verdict appellee was awarded a judgment for $6,500 for personal injuries sustained by her when she fell in appellant's store.  The specifications of error all depend upon the sufficiency of the evidence to sustain the verdict.  Our examination of the record convinces us that there was sufficient evidence, if believed by the jury, to authorize its verdict.

The judgment is therefore

2
Affirmed.